
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 483
		IN THE HOUSE OF REPRESENTATIVES
		
			December 2, 2011
			Mr. Rohrabacher
			 submitted the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Calling for immediate full consular
		  services to be provided by the United States Consulate in Erbil, the capital of
		  the Kurdistan Region of Iraq.
	
	
		Whereas the establishment of a fully operational United
			 States Consulate in the Kurdistan Region of Iraq is consistent with current
			 United States policy to normalize bilateral United States-Iraq relations at the
			 diplomatic, commercial, cultural, and educational levels as the United States
			 Armed Forces redeploys from Iraq;
		Whereas the United States Department of State opened a
			 consulate in Erbil, the capital of the Kurdistan Region of Iraq, in July 2011
			 which does not offer full consular services;
		Whereas the withholding or lack of consular services in
			 Erbil damages United States relations with the people and regional government
			 of the Kurdistan Region of Iraq;
		Whereas a fully operational United States Consulate in the
			 Kurdistan Region of Iraq will increase travel between the United States and the
			 Kurdistan Region of Iraq and thus strengthen people-to-people exchanges between
			 both sides;
		Whereas presently, United States citizens either living in
			 or visiting the Kurdistan Region of Iraq must travel to the United States
			 Embassy in Baghdad, 200 miles away, to receive full consular services;
		Whereas a fully functioning United States Consulate in the
			 Kurdistan Region of Iraq will both be helpful in attracting greater United
			 States business and investment to the region and ensuring that the region
			 continues to serve as a gateway to United States business success
			 in other parts of Iraq, as a number of United States Government agencies have
			 advocated;
		Whereas a fully functional United States Consulate in the
			 Kurdistan Region of Iraq will demonstrate a United States commitment to
			 maintaining and building upon the success and stability of this prosperous and
			 democratic Iraqi region;
		Whereas a fully functional United States Consulate in the
			 Kurdistan Region of Iraq will allow more government and nongovernmental
			 missions between the United States and the Kurdistan Region of Iraq, a mutual
			 interest;
		Whereas the Kurds of Iraq have been willing partners with
			 the United States in the democratic transition in Iraq since 2003 and the
			 Kurdistan Region has served as a model of Iraq’s democratization since
			 Operation Iraqi Freedom;
		Whereas the United States and the Kurdistan Regional
			 Government (KRG) have been full partners in the battle against terrorism and
			 those who seek to undermine continued progress in a pluralistic, democratic,
			 and federal Iraq;
		Whereas a fully operational United States Consulate in the
			 Kurdistan Region of Iraq will play a helpful role in continuing to safeguard
			 Iraq’s territorial integrity from external aggression and support United States
			 and Iraqi diplomatic initiatives that seek to prevent outside interference in
			 Iraq’s affairs; and
		Whereas a fully functional United States Consulate in the
			 Kurdistan Region of Iraq will also foster continued dialogue at a strategic
			 level between the United States and the KRG: Now, therefore, be it
		
	
		That the House of Representatives calls on
			 the United States Department of State to provide immediate full consular
			 services, including issuing visas, from the United States Consulate in Erbil,
			 the capital of the Kurdistan Region of Iraq.
		
